
Exhibit 10.1
 
 
 




FOURTH  AMENDMENT  LOAN AGREEMENT
THIS FOURTH AMENDMENT TO LOAN AGREEMENT (this  "Amendment")  is  made  and 
entered into as of February 7, 2017 (the "Effective Date"), by and  between 
EDUCATIONAL  DEVELOPMENT CORPORATION, a Delaware corporation ("Borrower"), and
MIDFIRST  BANK,  a federally charted savings association ("Lender").


BACKGROUND RECITALS


A.          Borrower and Lender are parties to that certain Loan Agreement dated
as of December 1, 2015, as amended by that certain First Amendment to Loan
Agreement dated as of March 10, 2016, as amended by that certain Second
Amendment to Loan Agreement dated as of June 15, 2016, and as further amended by
that certain Third Amendment to Loan Agreement dated as of June 28, 2016 (as
amended, the "Loan Agreement"). Unless the context otherwise requires,
capitalized terms used in this Amendment and not otherwise defined herein have
the respective meanings assigned to them in the Loan Agreement.
 
B.          Borrower failed to maintain a Debt to Worth Ratio not in excess of
3.50:1.00 as of November 30, 2016, which is a DTW Test Default in violation of
Section 5.1(i) of the Loan Agreement (the "Specified Default"), which
constitutes an Event of Default under the Loan Agreement. Borrower has requested
that Lender waive the Specified Default and any consequences thereof.
 
C.          The Lender has agreed to waive the Specified Default and any
consequences thereof, but only upon the terms and conditions set forth in this
Amendment.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties agree as
follows:
 
l.          WAVIER OF SPECIFIED DEFAULT.
1.1.          Waiver. Subject to the terms of this Amendment, Lender hereby
waives the Specified Default and any consequences thereof. This waiver is
limited to the Specified Default, is only for the calculation period as of
November 30, 2016, and does not extend to any other default or Event of Default
that may have occurred or be continuing as of the Effective Date.
1.2.          No  Course  of  Dealing,  Strict  Compliance,  No  Prejudice.   
Under  no  circumstance  does Lender's election to waive the Specified Default
(i) modify the Loan Documents (except as expressly modified by this Amendment);
(ii) establish a custom or course of dealing with respect to any of the Loan
Documents or be construed as a waiver of Lender's insistence on strict
compliance by Borrower with the terms and provisions of the Loan Documents;
(iii) operate as a waiver of any existing or future default or Event of Default
under the Loan Documents; (iv) entitle Borrower to any other or further notice
or demand  whatsoever; (v) except as set forth in this Amendment, in any way
modify, change, impair, affect, diminish   or release any of Borrower's
obligations or liability under or pursuant to the Loan Documents or any other
liability Borrower may have to Lender; or (vi) waive, limit or condition
Lender's existing rights and remedies under the Loan Documents, all of which
rights and remedies are expressly reserved except with respect to the Specified
Default.
2.          PRICING.
2.1.          Definitions in Loan Agreement. The following definitions (a) to
the extent already defined in Exhibit A of the Loan Agreement, are hereby
amended in their entirety to read as follows, (b) to the extent not already
defined in Exhibit A, are hereby added to Exhibit A of the Loan Agreement, to be
inserted  in alphabetical  order, to read as follows:
"Adjusted Funded Debt to EBITDA Ratio" means, as of any date of determination,
the ratio that Lender reasonably determines of  (i)  Borrower's  Funded  Debt 
minus  the  Principal Term Amount (Lender's Note #1108135-100 and Note
#1108135-102) to (ii)  Borrower's  EBITDA  on trailing 12-month  basis,  minus
lease payments  received  by Borrower

--------------------------------------------------------------------------------

 
under the Hilti Lease during the same period.
"LIBOR Margin" means, for any day, a percentage per annum (expressed as basis
points) as set forth below, based upon the Adjusted Funded Debt to EBITDA Ratio
for the most recent fiscal quarter of Borrower:


Pricing Tier
Adjusted  Funded  Debt to EBITDA Ratio
LIBOR Margin (bQs)
I
> 3.25
362.50
II
> 2.75 but 3.25
350.00
III
> 2.25 but 2.75
337.50
IV
2.25
325.00

Any increase or decrease in the LIBOR Margin resulting from a change in the
Adjusted Funded Debt to EBITDA Ratio for the most recent fiscal quarter of
Borrower shall become effective not later than 30 days following the date a
Compliance Certificate is delivered and confirmed by Lender; provided, however,
that if Borrower fails to deliver a Compliance Certificate on or before the
applicable Compliance Certificate Due Date, then Pricing Tier I shall apply as
of the first Business Day after such Compliance Certificate Due Date and shall
continue to apply until not later than 30 days following the date a Compliance
Certificate is delivered and confirmed by Lender, whereupon the LIBOR Margin
shall be adjusted based upon the Adjusted Funded Debt to EBITDA Ratio contained
in such Compliance Certificate. The initial LIBOR Margin shall be determined
based upon Pricing Tier IV until adjusted otherwise.
"Term Loan Principal Amount" means, at any point in time, that portion of the
principal  balance of the Term Loan which is unpaid.
2.2.          Deleted Definition. Effective as of the Effective Date, the
definition of "Funded Debt to EBITDA Ratio" is hereby deleted from the Loan
Agreement.
3.          OTHER MODIFICATIONS TO LOAN AGREEMENT.
3.1.          Definitions. The following definitions appearing in Exhibit A of
the Loan  Agreement  are hereby amended  in their entirety to read as follows:
"AFD Test Default" means that, as of the last day of any calendar month, the
Adjusted Funded Debt to EBITDA Ratio is greater than 3.75:1.00.
"Compliance Certificate Due Date" means the 30th calendar day following the end
of each calendar month. If the Compliance Certificate Due Date is on a day which
is not a Business Day, then the Compliance Certificate Due Date will be the next
Business Day.
"OCR Test Default" means that, as of the last day of any calendar month, the
Debt Coverage Ratio is less than 1.25:1.00.
"Minimum Tangible Net Worth" means Borrower's tangible net worth as of February
28, 2017, Qlus 70% of the net profit (if positive) for each subsequent fiscal
quarter, with each increase to be cumulative.
"TNW Test Default" means that, as of the last day of any fiscal quarter,
Borrower's tangible net worth is less than the Minimum Tangible Net Worth.
3.2.          Deleted Definition. Effective as of the Effective Date, the
definitions of "DTW Test Default" and "Debt to Worth Ratio" are hereby deleted
from the Loan Agreement.
2

--------------------------------------------------------------------------------




3.3.          Reporting.  Section 4.1(f) of the Loan Agreement is hereby amended
in its entirety to read as follows:
 
(f)          Financial  Statements and other Reports.   Borrower shall deliver
to Lender the below statements and reports on or before the below delivery
deadline. Borrower shall also deliver to Lender any other information, reports
or certificates as and when Lender requests.
 
Statement or Report
Frequency
Delivery Deadline
Borrower's audited annual financial statements
Annually
Within 90 days after each fiscal year ends
Borrower's monthly financial statements
Monthly
Within 30 days after each calendar month ends
Projections, prepared on a rolling 12-month basis, of inventory and
compliance  with  financial covenants
Quarterly
Within 30 days after each quarter ends
Guarantor's balance sheet
Annually
Within 90 days after each fiscal year ends
Guarantor's personal financial statement
Annually
Within 90 days after each fiscal year ends
Audited annual financial statements of Hilti
Annually
Within 90 days after each fiscal year of Hilti
Confirmation of payment of rent by Hilti and CAM payments under Hilti Lease
Annually
Within 90 days after each anniversary of the Effective Date
Copies of filed federal income tax returns of Guarantor
Annually
Within 30 days after filing

All statements and reports must be in scope and detail reasonably satisfactory
to Lender. During any Event of Default Period, Lender may require that all
statements and reports be prepared, audited and certified (at Borrower's cost
and expense) by an independent certified public accountant, acceptable to
Lender. Each rent roll must, with respect to each of the Leases, contain: (i)
each Tenant's name and address; (ii) rental amount; (iii) square footage of the
premises; (iv) security deposit; (v) commencement date; (vi) termination date;
(vii) date through which rent is paid; and (viii) the occurrence of any default.
Each Guarantor balance sheet must include a detailed global schedule of all real
estate interests, directly or indirectly, owned. Borrower shall provide Lender
with such additional financial, management, or other information regarding any
Borrower Party or the Property, as Lender may request. Upon Lender's request,
Borrower shall deliver all items required by this Subsection in an electronic
format or by electronic transmission reasonably acceptable to Lender.
3.4.          Dividends. Section 4. l(v) of the Loan Agreement is hereby amended
in its entirety to read as follows:


(v)          Limitation on Dividends and Stock Buybacks.  Borrower shall not 
declare, make or pay any dividend, distribution or stock buyback, or set apart
any sum or any of its assets for the payment of any dividend, distribution or
stock buyback.
3.5.          Accounts.   A new subsection (x) is hereby added to Section  4.1
of the Loan Agreement to read as follows:


(x)          Accounts.  Maintain its primary operating accounts with Lender and
utilize Lender for its cash and treasury management services needs.
3

--------------------------------------------------------------------------------





3.6.          Amended Event of Default. Section 5.l(i} of the Loan Agreement is
amended in its entirety to read as follows:
(i)          TNW Test Default. A TNW Test Default occurs; or
3.7.          Additional Event of Default. A new subsection (m) is hereby added
to Section 5.1 of the Loan Agreement to read as follows:
(m)          AFD Test Default. An AFD Test Default occurs.
3.8.          Notices. The notice address for Borrower set forth in Section 6.18
shall be the following: 5404 South 122nd East Avenue
Tulsa, OK 74146
Attn: Randall W. White, Chairman, President and CEO
3.9.          Replacement Compliance Certificate.   The  form  of  Compliance 
Certificate  set  forth in Exhibit C of Loan Agreement is hereby replaced with
Exhibit C-1 attached to this Amendment.
4.          CONDITIONS TO EFFECTIVENESS. This Amendment will be effective as of
the Effective Date, but subject to satisfaction of each of the following
conditions precedent:
4.1.          Execution of Amendment.  This Amendment shall  have  been 
executed  by Borrower and delivered to Lender.
4.2.          Fee. Borrower shall have paid a non-refundable fee in the amount
of $10,000.
4.3.          Legal Matters. All legal matters incident to this Amendment shall
be satisfactory to Lender and its counsel.
5.          REPRESENTATIONS AND WARRANTIES.
5.1.          Reaffirmation. Borrower confirms that all representations and
warranties made by it in the Loan Agreement and the other Loan Documents are,
and as of the Effective Date will be, true and correct in all material respects,
and all of such representations and warranties are hereby remade and restated as
of the Effective Date and shall survive the execution and delivery of this
Amendment.
5.2.          Additional Representations and Warranties.
(i)          Power; Transactional Authority; Enforceability. Borrower has the
requisite power and authority to execute, deliver and carry out the terms and
provisions of this Amendment, and has taken all necessary action to authorize
its execution, delivery and performance of this Amendment. Borrower has duly
executed and delivered this Amendment. This Amendment constitutes Borrower's
legal, valid and binding obligations, enforceable in accordance with the terms
of the Loan Documents, as amended by this Amendment, subject to (i) the effect
of any Applicable Bankruptcy Law, or (ii) general principles of equity.
(ii)          No Violation; No Consent. Borrower's execution, delivery and
performance of this Amendment, and compliance with the terms and provisions of
the Loan Documents, as amended by this Amendment, will not (i) contravene any
Applicable Law, (ii) conflict or be inconsistent with or result in any breach of
any term, covenant, condition or provision of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any lien upon any of the Property or Borrower's other assets pursuant to the
terms of any indenture, mortgage, deed of trust, agreement or other instrument
to which Borrower is a party or by which Borrower or any of the Property or
Borrower's other assets is bound or may be subject, or (iii) violate any term of
Borrower's certificate of incorporation or other documents and agreements
governing Borrower's existence, management or operation. Borrower is not
required to obtain the consent of any other party, including any Governmental
Authority, in connection with the execution, delivery, performance, validity or
enforceability of the Loan Documents, as amended by the Amendment Documents.
4

--------------------------------------------------------------------------------



 
(iii)          Financial Matters. Each Borrower Party financial statement
previously delivered to Lender was prepared in accordance with GAAP and
completely, correctly and fairly present the financial condition and the results
of operations of each Borrower Party on the date and for the period covered by
the financial statements. All other reports, statements and other data that any
Borrower Party furnished to Lender in connection with the Loan are true and
correct in all material respects and do not omit any fact or circumstance
necessary to ensure that the statements are not misleading. Each Borrower Party
(i) is solvent, (ii) is not bankrupt, and (iii) has no outstanding liens, suits,
garnishments, bankruptcies or court actions which may render such Borrower Party
insolvent or bankrupt. Since the date of the last financial statements each
Borrower Party delivered to Lender, no event, act, condition or liability has
occurred or exists, which has had, or may reasonably be expected to have, a
material adverse effect upon (A) such Borrower Party's business, condition
(financial or otherwise) or operations, or (8) such Borrower Party's ability to
perform or satisfy, or Lender's ability to enforce, any of the Indebtedness.
(iv)          Litigation. There are no suits or proceedings (including
condemnation) pending or (to Borrower's knowledge, after reasonable inquiry)
threatened against or affecting any Borrower Party or the Property or involving
the validity, enforceability or priority of any of the Loan Documents. Borrower
has not received notice from any Governmental Authority alleging that any
Borrower Party or the Property is violating any Applicable Law.
(v)          No Default. No Event of Default currently exists or would exist
after giving effect to the transactions contemplated by this Amendment.
6.          MISCELLANEOUS.
6.1.          Effect of Amendment The terms of this Amendment shall be
incorporated into and form a part of the Loan Agreement. Except as expressly
amended, modified and supplemented by this Amendment, the Loan Agreement shall
continue in full force and effect in accordance with its original stated terms,
all of which are hereby reaffirmed in every respect as of the Effective Date. In
the event of any irreconcilable inconsistency between the terms of this
Amendment and the terms of the Loan Agreement, the terms of this Amendment shall
control and govern, and the agreements shall be interpreted so as to carry out
and give full effect to the intent of this Amendment. All references to the Loan
Agreement appearing in any of the Loan Documents shall hereafter be deemed
references to the Loan Agreement as amended, modified and supplemented by this
Amendment.
6.2.          No Course of Dealing: Past Acceptance. This Amendment shall not
establish a course of dealing or be construed or relied upon as evidence of any
willingness on Lender's part to grant any future consent or amendment, should
any be requested. Lender acknowledges that Lender and its agents in the past may
have accepted, without exercising the remedies to which Lender was entitled,
payments and performance by Borrower that constituted Events of Default under
the Loan Documents. Borrower acknowledges that no such acceptance or grace
granted by Lender or its agents in the past, or Lender's agreement to the
modifications evidenced hereby, has in any manner diminished Lender's right in
the future to insist that Borrower Parties strictly comply with the terms of the
Loan Documents, as modified by the terms of this Amendment Furthermore, Borrower
specifically acknowledges that any future grace or forgiveness of any Events of
Default shall not constitute a waiver or diminishment of any right of Lender
with respect to any future Event of Default, whether or not similar to any Event
of Default with respect to which Lender has in the past chosen, or may in the
future choose, not to exercise all of the rights and remedies granted to it
under the Loan Documents.
6.3.          Release. Borrower hereby releases, remises, acquits and forever
discharges Lender and any co-lender or loan participant, together with their
respective employees, agents, representatives, consultants, attorneys,
fiduciaries, servants, officers, directors, partners, predecessors, successors
and assigns, subsidiary corporations, parent corporations, and related corporate
divisions (all of the foregoing the "Released Parties"), from any and all
actions and causes of action, judgments, executions, suits, liens, debts,
claims, counterclaims, defenses, demands, liabilities, obligations, damages and
expenses of any and every character (collectively, "Claims"), known or unknown,
direct or indirect, at law or in equity, of whatsoever kind or nature, whether
heretofore or hereafter accruing, for or because of any matter or things done,
omitted or suffered to be done by
5

--------------------------------------------------------------------------------





any of the Released Parties prior to and including the Effective Date, and in
any way directly or indirectly arising out of or in any way connected to this
Amendment or the other Loan Documents, or any of the transactions associated
therewith, or the Property, including specifically but not limited to claims of
usury, lack of consideration, fraudulent transfer and lender liability, that it
now has or may hereafter have against any Released Party, and hereby agrees to
indemnify and hold harmless Lender and each other Released Party for all Claims
that any Person may bring against any such Released Party that arise under or in
connection with the Loan Agreement based on facts existing on or before the
Effective Date. THE FOREGOING RELEASE INCLUDES ACTIONS AND CAUSES OF ACTION,
JUDGMENTS, EXECUTIONS, SUITS, DEBTS, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS,
DAMAGES AND EXPENSES ARISING AS A RESULT OF THE NEGLIGENCE OR STRICT LIABILITY
OF ONE OR MORE OF THE RELEASED PARTIES.
6.4.          Ratification and Affirmation. Borrower hereby acknowledges the
terms of this Amendment and ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect.
6.5.          No Modification. This Amendment along with the Loan Documents
supersedes and merges all prior and contemporaneous promises and agreements. No
modification of this Amendment or any other Loan Document, or any waiver of
rights under any of the foregoing, shall be effective unless made by
supplemental agreement, in writing, executed by the Parties. The Parties further
agree that the Loan Agreement, as amended by this Amendment, may not in any way
be explained or supplemented by a prior, existing or future course of dealings
between the Parties or by any prior, existing, or future performance between the
Parties pursuant to this Amendment, the Loan Agreement or otherwise.
6.6.          Headings. The headings of the sections and subsections of this
Amendment are for convenience of reference only and will not affect the scope or
meaning of the sections of this Amendment
6.7.          Applicable Law. The Amendment Documents and the rights and
obligations of Borrower and Lender are in all respects governed by, and
construed and enforced in accordance with the Governing Law (without giving
effect to its principles of conflicts of law), except for those terms of the
Security Instruments pertaining to the creation, perfections, validity, priority
or foreclosure of the liens or security interests on the Property located within
the State, which terms will be governed by, and construed and enforced in
accordance with the laws of the State (without giving effect to its principles
of conflicts of law).
6.8.          Counterparts; Miscellaneous. This Amendment may be executed in any
number of counterparts with the same effect as if all signers executed the same
instrument. All counterparts of this Amendment must be construed together and
will constitute one instrument This Amendment is a Loan Document Time is of the
essence with respect to this Amendment. The Parties acknowledge and confirm that
each of their respective attorneys has participated or has had the opportunity
to participate jointly in the review and revision of this Amendment and that it
has not been written solely by counsel for one party. The Parties therefore
stipulate and agree that the rule of construction to the effect that any
ambiguities are to or may be resolved against the drafting Party will not favor
either Party against the other. The terms and provisions of this Amendment are
binding upon and inure to the benefit of the Parties and their successors and
assigns.
6.9.          Reimbursement of Expenses. Borrower agrees to pay or reimburse
Lender for all reasonable out-of-pocket expenses, including Attorneys' Fees,
incurred by Lender in connection with the negotiation, preparation, execution
and delivery of this Amendment and the other Amendment Documents and the
consummation of the transactions contemplated hereby.
[REMAINDER  OF PAGE  LEFT INTENTIONALLY  BLANK]
 
6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
effective as of the Effective Date.


Borrower:
EDUCATIONAL DEVELOPMENT CORPORATION,
a Delaware corporation
 
 
  By: /s/ Randall  W. White                                      Name:  Randall 
W. White   Title:    Chairman, President and CEO


 
 
 
















BORROWER'S SIGNATURE PAGE TO
FOURTH AMENDMENT TO LOAN AGREEMENT

--------------------------------------------------------------------------------



 
 
 
Lender:
MIDFIRST BANK, a federally chartered savings association
      By: /s/ Mark Short                                                  
Name:  Mark Short    Title:    Senior Vice President

















LENDER'S SIGNATURE PAGE
TO
FOURTH AMENDMENT TO LOAN AGREEMENT





